DETAILED ACTION
The communication received on 07/29/2020 is acknowledged by the Examiner.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations in this application that use the words “step for” without reciting an act or action are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such claim limitation(s) is/are:  a cellulose nanofiber compact, a supporting step of supporting a plate-like first precursor, a preliminary molding step of heating the first precursor, and a molding step of molding the second precursor in claims 1-20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 1 is vague, unclear, and indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  For example, the phrase “a cellulose nanofiber compact” renders the claim indefinite because it is unclear since the specification defines “compact” to be a molded product, thus it is unclear whether the molded product is produced from cellulose nanofiber or else?  The cellulose nanofiber is not defined with respect to diameter and length.  Similarly, the phrase “a supporting step of supporting a plate-like first precursor” renders the claim indefinite because it is unclear how and what it means by “a supporting step”.  The first precursor is not defined as to whether contain only cellulose nanofiber or contain further ingredient and the amount thereof.  Similarly, the phrase “a molding step of molding the second precursor” is indefinite to particularly point out and distinctly claim the subject matter of the invention.    
	In claim 2, the limitations in this claim are entirely disconnected from one another that render the claim indefinite for failing to particularly point out and distinctly claim the subject matter of the invention.  
	Claims 3-20 have similar problems as noted in claim 1 and 2 and need to be properly recited to define metes and bounds of the claimed invention.   
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JUNYA OKAWA (JP 2018062718 A- Translation) Provided in the IDS dated 12/07/2020.

Regarding claim 1, OKAWA discloses:  A method of manufacturing a cellulose nanofiber compact (Title.  Applicant’s disclosure defines “compact” to be molded product.  The flow chart in Fig. 1 is a flow chart of a method for producing a cellulose nanofiber molded article.), the method comprising : a supporting step of supporting a plate-like first precursor containing cellulose nanofibers in a heating vessel (Figs. 2-3, particularly Fig. 3, element 27 and para [0058] discloses “…a plate-like body 27 containing CNF and water is disposed between a pair of upper and lower heating plates 21, 22.”); a preliminary molding step of heating the first precursor supported in the heating vessel to obtain a plate-like second precursor; and a molding step of molding the second precursor , with heating and pressurizing the second precursor in a mold ((Figs. 2-3 and throughout the disclosure, for example, para [0017-0020] discloses fundamentally the same process.).  
The only difference between the claimed invention and OKAWA is lack of the exact means of heating as recited in the claim limitation: with infrared rays.  However, OKAWA throughout the description and related figures such as Figs. 2-3 implicitly suggests that heating is either applying infrared rays or hot air forced convection to dry the precursor since the heating vessel is substantially the same as the claimed invention as denoted in Figs. 1-3 of the claimed invention.  For example, OKAWA on para [0059] suggests “…Further, the heat press machine is not particularly limited, such as a hydraulic hot press machine, a pneumatic hot press machine, a vice heat press machine and the like.”, in which within hot pressing technology, there is at least induction heating that uses a high frequency electromagnetic field, generated by using an induction coil coupled to an electronic generator.  Therefore, it is obvious that an average artisan could readily apply the teachings of OKAWA to determine the most efficient manner of heating well known in the art so as to arrive the claimed invention.  

Regarding claim 2, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses:  wherein the heating vessel is formed of ceramics; and at the preliminary heating step ,the first precursor is heated by infrared rays radiated from the heating vessel (Para [0021] discloses “The material of the mold frame 11 is not particularly limited, and metal, resin, wood, and the like can be cited, but from the viewpoint of durability against high pressure and the like, metal is preferable.” Even though OKAWA does not exactly disclose the ceramics material for the heating vessel, but ceramics material could be made from composite material and therefore an artisan could readily substitute the ceramics over the metal.). 

Regarding claim 3, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses: wherein the heating vessel is constituted of a porous body defining therein many pores that allow passage of water vapor; and at the preliminary heating step, water contained in the first precursor is released through pores of the heating vessel to the outside (Para [0022].). 

Regarding claim 4, OKAWA discloses all of the limitations of its base claim 2.  OKAWA further discloses: wherein the heating vessel is constituted of a porous body defining therein many pores that allow passage of water vapor; and at the preliminary heating step, water contained in the first precursor is released through pores of the heating vessel to the outside (Para [0021-0022].). 

Regarding claim 5, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses:  wherein at the supporting step, the first precursor is supported with cellophane being interposed between the first precursor and the heating vessel (Para [0026].). 

Regarding claim 6, OKAWA discloses all of the limitations of its base claim 2.  OKAWA further discloses:  wherein at the supporting step , the first precursor is supported with cellophane being interposed between the first precursor and the heating vessel (Para [0026].). 

Regarding claim 7, OKAWA discloses all of the limitations of its base claim 3.  OKAWA further discloses:  wherein at the supporting step, the first precursor is supported with cellophane being interposed between the first precursor and the heating vessel (Para [0026].). 

Regarding claim 8, OKAWA discloses all of the limitations of its base claim 4.  OKAWA further discloses: wherein at the supporting step, the first precursor is supported with cellophane being interposed between the first precursor and the heating vessel (Para [0026].). 

Regarding claim 9, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (Para [0014] discloses “so that the advantage of the present invention that a high strength molded body can be obtained by applying pressure in at least two stages is more effective .  Even though the drawings in OKAWA does not show the respective first and second molds, nonetheless, the reference clearly suggest it and thus, an artisan could readily apply the teaching of OKAWA and substitute two molds via optimization.). 

Regarding claim 10, OKAWA discloses all of the limitations of its base claim 2.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 11, OKAWA discloses all of the limitations of its base claim 3.  OKAWA further discloses:   wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 12, OKAWA discloses all of the limitations of its base claim 4.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 13, OKAWA discloses all of the limitations of its base claim 5.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh - like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 14, OKAWA discloses all of the limitations of its base claim 6.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 15, OKAWA discloses all of the limitations of its base claim 7.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding 16, OKAWA discloses all of the limitations of its base claim 8.  OKAWA further discloses:  wherein the mold includes a first mold and a second mold disposed in opposition to the first mold; the second precursor is mounted and pressurized between the first mold and the second mold; and a surface of the second mold in contact with the second precursor is covered by a mesh-like member (The same explanation applied herein as noted in claim 9.). 

Regarding claim 17, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses:  wherein the method further comprises, prior to the supporting step, a condensing step of condensing the cellulose nanofiber containing slurry by microwave heating to obtain the first precursor; and the condensing step includes a charging step of charging the cellulose nanofiber containing slurry into a bottomed cylindrical condensing vessel and a covering step of covering a center portion of the surface of the cellulose nanofiber containing slurry within the condensing vessel with a lid member (Para [0075-0076].  Even though, the cooling step of OKAWA occurs in the post process, an artisan could apply that at the beginning since during the pressing process “moisture in the plate-like body 27 is released as water or water vapor from the side surface of the plate-like body 27. Further, since the plate-like body 27 is sandwiched between the mesh-like sheets 25 and 26 and the porous sheets 23 and 24, moisture is also released from the upper surface and the lower surface of the plate-like body 27.”  In addition, para [0052] discloses “…when water flows out through the mesh-like sheet 14 (when dehydration has started) at the time when the CNF 15 is charged (filled) into the mold 11 via the paper 13 and the mesh-like sheet 14, in this state the lid 16 can be placed on the slurry 15 at the time when the outflow of water has stopped for a while.”). 

Regarding claim 18, OKAWA discloses all of the limitations of its base claim 2.  OKAWA further discloses:  wherein the method further comprises, prior to the supporting step , a condensing step of condensing the cellulose nanofiber containing slurry by microwave heating to obtain the first precursor; and the condensing step includes a charging step of charging the cellulose nanofiber containing slurry into a bottomed cylindrical condensing vessel and a covering step of covering a center portion of the surface of the cellulose nanofiber containing slurry within the condensing vessel with a lid member (The same explanation applied herein as noted in claim 17.). 

Regarding claim 19, OKAWA discloses all of the limitations of its base claim 1.  OKAWA further discloses:  wherein the preliminary molding step includes an aging step of promoting the hydrogen bond between the nanocellulose fibers in the second precursor, with keeping the surface temperature of the heating vessel between equal to or higher than 50 °C and equal to or lower than 120 °C (The hydrogen bond is discloses in para [009], [0013], [0041], [0044], [0066], and [0071] and the treatment temperature is disclosed in para [0013], [0059 ], [0071], and [0074].). 



Regarding claim 20, OKAWA discloses all of the limitations of its base claim 2.  OKAWA further discloses:  wherein the preliminary molding step includes an aging step of promoting the hydrogen bond between the nanocellulose fibers in the second precursor, with keeping the surface temperature of the heating vessel between equal to or higher than 50 °C and equal to or lower than 120 °C (The same explanation applied herein as noted in claim 17.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW M ESLAMI/Examiner, Art Unit 1748             

/Eric Hug/Primary Examiner, Art Unit 1748